DETAILED ACTION
This non-final Office Action is in response to applicants’ original filing on 05/29/2020.  Claims 1-20 are currently pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings filed on 05/29/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the long short term identity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (US 20160316362 A1) in view of RAMAN et al. (US 20170013449 A1, hereinafter Raman).
As to Claim 1:
Ding discloses a station (e.g. Ding a wireless terminal [0229]; FIG. 13-14), comprising:
a transceiver (e.g. Ding RF module [0229]); and
at least one processor (e.g. Ding processor [0229]) communicatively coupled to the transceiver, wherein the at least one processor is configured to:
establish, using the transceiver, a first security association with an access point (AP) based at least in part on an original long term identity for the station (e.g. Ding wireless terminal is associated with an AP [0076]; fixed MAC address of the wireless terminal or an associated identifier (AID) that is initially allocated by the AP to the wireless terminal [0078]); 
generate a new long term identity for the station (e.g. Ding “a corresponding second identifier may be a temporary MAC address or an updated AID of the wireless terminal. The temporary MAC address and the updated AID of the wireless terminal may be generated by the wireless terminal” [0078]);
establish, using the first security association, a second security association with the AP based at least in part on the new long term identity for the station and an identity of the AP (e.g. Ding “In a subsequently generated identifier update notification message, a first identifier is a second identifier in an identifier update notification message that is generated last time, and a second identifier in the subsequently generated identifier update notification message may be another temporary MAC address or another updated AID that is subsequently generated by the wireless terminal” [0079]; wireless terminal sends messages to associated AP based on destination address field [0088]; “The temporary MAC address corresponds to a fixed MAC address (a first identifier) of the wireless terminal, so that the AP 1 knows a real identity of the temporary MAC address” [0143]);
transmit, using the second security association, a request frame to the AP to change an original short term identity assigned to the station (e.g. Ding “It should be noted that, the wireless terminal may periodically or aperiodically generate the identifier update notification message, so as to periodically or aperiodically update the identifier of the wireless terminal” [0080]; “Step 102: Send the identifier update notification message, so that the AP acquires a second identifier according to the second identifier information, and uses the second identifier as an identifier of the wireless terminal” [0081]);
receive, using the second security association, a response frame from the AP that comprises a new short term identity assigned to the station by the AP (e.g. Ding “Send the identifier update notification message, so that the wireless terminal acquires a second identifier according to second identifier information. In this way, the wireless terminal may use the second identifier as an identifier of the wireless terminal, and add the second identifier to a message subsequently sent by the wireless terminal, to indicate that the subsequently sent message is sent by the wireless terminal” [0110]; “Each time the wireless terminal generates an identifier update notification message, the wireless terminal may send the message to the AP. The AP updates the identifier of the wireless terminal stored by the AP; in this way, may accurately determine a sending terminal of a subsequent message after receiving the subsequent message sent by the wireless terminal” [0082]; “Correspondingly, after receiving the identifier update notification message of the wireless terminal and updating the identifier of the wireless terminal, the AP uses the second identifier, in an identifier field, in a message subsequently sent to the wireless terminal, for the wireless terminal” [0088]; “a corresponding second identifier may be a temporary MAC address or an updated AID that is allocated to the wireless terminal. The temporary MAC address and the updated AID of the wireless terminal are generated by the AP” [0111]);
But Ding does not specifically disclose:
map the new short term identity for the station to the new long term identity assigned to the station by the AP.
However, the analogous art Raman does disclose map the new short term identity for the station to the new long term identity assigned to the station by the AP (e.g. Raman; “access point 402 further updates an association table, at 540, with an entry for wireless client device 408, which may identify wireless client device 408 by the association ID, and HW MAC address” [0133]; “Access point 402 may identify designated MAC address as having been reserved for use by wireless client device 408, such as by an entry in a reservation table or other database or list accessible by access point 402. For example, access point 402 may track wireless client device 408 using the source MAC address included in MAC address request 605 or another identifier or characteristic of wireless client device 408” [0147]).  Ding and Raman are analogous art because they are from the same field of endeavor in wireless device associations with network access points.
(e.g. see Raman, “transmitting a new response, such as, but not limited to, a new association response that includes a new association identifier for the wireless client device; and updating an association table with an entry for the wireless client device, such as an entry that includes the designated MAC address” [0010]; “Characteristics of a wireless client device may be useful for tracking the wireless client device. For example, useful characteristics include, but are not limited to a true or hardware MAC address of the wireless client device, a tracking cookie present on the wireless client device, a device identifier corresponding to the wireless client device” [0022]; [0025]; [0069]; “In addition to transmitting association response 535, access point 402 further updates an association table, at 540, with an entry for wireless client device 408, which may identify wireless client device 408 by the association ID, and HW MAC address, which was included in authentication request 520 and association request 530 as the source MAC address of these messages. Although the updating of the association table is shown as occurring after association response 535 is transmitted, the association table may be updated before or simultaneous with transmission of association response 535. After successful association, wireless client device 408 and access point 402 can exchange data 545 with one another” [0133]; “Access point 402 may identify designated MAC address as having been reserved for use by wireless client device 408, such as by an entry in a reservation table or other database or list accessible by access point 402. For example, access point 402 may track wireless client device 408 using the source MAC address included in MAC address request 605 or another identifier or characteristic of wireless client device 408” [0147]; “Access point 402 then transmits an association response 820 including an association ID and updates an association table, at 825, with an entry for the MAC address included as the source MAC address in authentication request 805 and association request 815” [0158]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Ding and Raman before him or her, to modify the disclosure of Ding with the teachings of Raman to include map the new short term identity for the station to the new long term identity assigned to the station by the AP as claimed because Ding provides a method and system for location privacy protection for wireless terminals associating with access points by updating association identifiers (Ding [Abstract]-[0229]) which could be entered on an association table (Raman [0010]; [0022]; [0025]; [0069]; [0133]; [0147]; [0158]).  The suggestion/motivation for doing so would have been to require an associated device to exchange additional data with the network device shortly after association in order to maintain or create an association table entry on the network device to ensure multiple wireless client devices are not assigned the same designated MAC address or to ensure that a designated MAC address is not the same as a true MAC address that may be in use by another wireless client device (Raman [0041]; [0046]).  Therefore, it would have been obvious to combine Ding and Raman to obtain the invention as specified in the instant claim(s).
As to Claim 2:
Ding in view of Raman discloses the station of claim 1, wherein the station operates according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (e.g. Ding “the location privacy protection method provided by this embodiment of the present disclosure may be applied to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 MAC layer positioning process” [0089]; [0130]), the new short term identity comprises an association identifier (AID) assigned by the AP (e.g. Ding association identifier (AID) [0078]; updated AID allocated to the wireless terminal after being generated by the AP [0111]), and the new long term identity comprises a media access control (MAC) address (e.g. Ding MAC address [0111]; [0112]; [0137]).
As to Claim 3:
Ding in view of Raman discloses the station of claim 1, wherein the at least one processor is further configured to: receive, using the transceiver, an association response frame from the AP that comprises the original short term identity assigned to the station (e.g. Ding “If the positioning configuration response frame does not carry information about the subsequently used temporary MAC address, presence in a sending address field in a frame header of the location track notification frame that is sent by the wireless terminal for the first time is still an address, for example, the fixed MAC address of the wireless terminal, used by the wireless terminal last time” [0145]; [0078]).
As to Claim 4:
Ding in view of Raman discloses the station of claim 1, wherein to generate the new long term identity for the station the at least one processor is further configured to: generate the new long term identity for the station based at least in a part on a random value (e.g. Ding “The locale value appears as plaintext, and is also involved in encryption calculation of the temporary MAC address, so that ciphertext of the temporary MAC address is different even though the temporary MAC address is encrypted using a same key each time. The locale value may also be encrypted together with the temporary MAC address, so that after performing decryption, the AP 1 confirms a decryption result by comparing the locale value with the plaintext locale value. The locale value may be a random number” [0149]).


As to Claim 5:
Ding in view of Raman discloses the station of claim 1, wherein the at least one processor is further configured to: encrypt the new long term identity using an encryption key associated with the first security association; and transmit, using the transceiver, the encrypted new long term identity to the AP (e.g. Ding “Before encryption, the wireless terminal first receives an identifier update key from the AP, and encrypts the second identifier using the identifier update key” [0105]; “The second identifier in the identifier update notification message is encrypted using a key, where the key is a key of a point-to-point session between the AP and the wireless terminal, for example, a pairwise transient key (PTK) between nodes. The session key may further be used to encrypt the first identifier validity period information or the second identifier update time information” [0129]; [0142]).
As to Claim 8:
Ding in view of Raman discloses the station of claim 1, wherein to receive the response frame from the AP the at least one processor is further configured to: receive, using the second security association, the response frame from the AP based at least in part on a short term identity change period (e.g. Ding “Similarly, the AP may also periodically or aperiodically send an identifier update request message, to instruct the wireless terminal to send the identifier update notification message, thereby periodically or aperiodically updating the identifier of the wireless terminal” [0085]; [0113]-[0117]).

As to Claim 9:
Ding discloses a method for hiding an identity of a station in a wireless network (e.g. Ding “The present disclosure relates to the field of terminal privacy protection, and in particular, to a location privacy protection method, apparatus, and system” [0002]), comprising:
establishing, using a transceiver (e.g. Ding RF module [0229]), a first security association with an access point (AP) based at least in part on an original long term identity for the station (e.g. Ding wireless terminal is associated with an AP [0076]; fixed MAC address of the wireless terminal or an associated identifier (AID) that is initially allocated by the AP to the wireless terminal [0078]); 
generating, by at least one processor, a new long term identity for the station (e.g. Ding “a corresponding second identifier may be a temporary MAC address or an updated AID of the wireless terminal. The temporary MAC address and the updated AID of the wireless terminal may be generated by the wireless terminal” [0078]); 
establishing, using the first security association, a second security association with the AP based at least in part on the new long term identity for the station and an identity of the AP (e.g. Ding “In a subsequently generated identifier update notification message, a first identifier is a second identifier in an identifier update notification message that is generated last time, and a second identifier in the subsequently generated identifier update notification message may be another temporary MAC address or another updated AID that is subsequently generated by the wireless terminal” [0079]; wireless terminal sends messages to associated AP based on destination address field [0088]; “The temporary MAC address corresponds to a fixed MAC address (a first identifier) of the wireless terminal, so that the AP 1 knows a real identity of the temporary MAC address” [0143]);
transmitting, using the second security association, a request frame to the AP to change an original short term identity assigned to the station (e.g. Ding “It should be noted that, the wireless terminal may periodically or aperiodically generate the identifier update notification message, so as to periodically or aperiodically update the identifier of the wireless terminal” [0080]; “Step 102: Send the identifier update notification message, so that the AP acquires a second identifier according to the second identifier information, and uses the second identifier as an identifier of the wireless terminal” [0081]);
receiving, using the second security association, a response frame from the AP that comprises a new short term identity assigned to the station by the AP (e.g. Ding “Send the identifier update notification message, so that the wireless terminal acquires a second identifier according to second identifier information. In this way, the wireless terminal may use the second identifier as an identifier of the wireless terminal, and add the second identifier to a message subsequently sent by the wireless terminal, to indicate that the subsequently sent message is sent by the wireless terminal” [0110]; “Each time the wireless terminal generates an identifier update notification message, the wireless terminal may send the message to the AP. The AP updates the identifier of the wireless terminal stored by the AP; in this way, may accurately determine a sending terminal of a subsequent message after receiving the subsequent message sent by the wireless terminal” [0082]; “Correspondingly, after receiving the identifier update notification message of the wireless terminal and updating the identifier of the wireless terminal, the AP uses the second identifier, in an identifier field, in a message subsequently sent to the wireless terminal, for the wireless terminal” [0088]; “a corresponding second identifier may be a temporary MAC address or an updated AID that is allocated to the wireless terminal. The temporary MAC address and the updated AID of the wireless terminal are generated by the AP” [0111]); and 
But Ding does not specifically disclose:
mapping, by the at least one processor, the new short term identity for the station to the new long term identity assigned to the station by the AP.
However, the analogous art Raman does disclose mapping, by the at least one processor, the new short term identity for the station to the new long term identity assigned to the station by the AP (e.g. Raman; “access point 402 further updates an association table, at 540, with an entry for wireless client device 408, which may identify wireless client device 408 by the association ID, and HW MAC address” [0133]; “Access point 402 may identify designated MAC address as having been reserved for use by wireless client device 408, such as by an entry in a reservation table or other database or list accessible by access point 402. For example, access point 402 may track wireless client device 408 using the source MAC address included in MAC address request 605 or another identifier or characteristic of wireless client device 408” [0147]).  Ding and Raman are analogous art because they are from the same field of endeavor in wireless device associations with network access points.
(e.g. see Raman, “transmitting a new response, such as, but not limited to, a new association response that includes a new association identifier for the wireless client device; and updating an association table with an entry for the wireless client device, such as an entry that includes the designated MAC address” [0010]; “Characteristics of a wireless client device may be useful for tracking the wireless client device. For example, useful characteristics include, but are not limited to a true or hardware MAC address of the wireless client device, a tracking cookie present on the wireless client device, a device identifier corresponding to the wireless client device” [0022]; [0025]; [0069]; “In addition to transmitting association response 535, access point 402 further updates an association table, at 540, with an entry for wireless client device 408, which may identify wireless client device 408 by the association ID, and HW MAC address, which was included in authentication request 520 and association request 530 as the source MAC address of these messages. Although the updating of the association table is shown as occurring after association response 535 is transmitted, the association table may be updated before or simultaneous with transmission of association response 535. After successful association, wireless client device 408 and access point 402 can exchange data 545 with one another” [0133]; “Access point 402 may identify designated MAC address as having been reserved for use by wireless client device 408, such as by an entry in a reservation table or other database or list accessible by access point 402. For example, access point 402 may track wireless client device 408 using the source MAC address included in MAC address request 605 or another identifier or characteristic of wireless client device 408” [0147]; “Access point 402 then transmits an association response 820 including an association ID and updates an association table, at 825, with an entry for the MAC address included as the source MAC address in authentication request 805 and association request 815” [0158]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Ding and Raman before him or her, to modify the disclosure of Ding with the teachings of Raman to include mapping, by the at least one processor, the new short term identity for the station to the new long term identity assigned to the station by the AP as claimed because Ding provides a method and system for location privacy protection for wireless terminals associating with access points by updating association identifiers (Ding [Abstract]-[0229]) which could be entered on an association table (Raman [0010]; [0022]; [0025]; [0069]; [0133]; [0147]; [0158]).  The suggestion/motivation for doing so would have been to require an associated device to exchange additional data with the network device shortly after association in order to maintain or create an association table entry on the network device to ensure multiple wireless client devices are not assigned the same designated MAC address or to ensure that a designated MAC address is not the same as a true MAC address that may be in use by another wireless client device (Raman [0041]; [0046]).  Therefore, it would have been obvious to combine Ding and Raman to obtain the invention as specified in the instant claim(s).
As to Claim 10:
Ding in view of Raman discloses the method of claim 9, wherein the station operates according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (e.g. Ding “the location privacy protection method provided by this embodiment of the present disclosure may be applied to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 MAC layer positioning process” [0089]; [0130]), the new short term identity comprises an association identifier (AID) assigned by the AP (e.g. Ding association identifier (AID) [0078]; updated AID allocated to the wireless terminal after being generated by the AP [0111]), and the new long term identity comprises a media access control (MAC) address (e.g. Ding MAC address [0111]; [0112]; [0137]).
As to Claim 11:
Ding in view of Raman discloses the method of claim 9, wherein the generating the new long term identity for the station further comprises: generating, by the at least one processor, the new long term identity for the station based at least in a part on a random value (e.g. Ding “The locale value appears as plaintext, and is also involved in encryption calculation of the temporary MAC address, so that ciphertext of the temporary MAC address is different even though the temporary MAC address is encrypted using a same key each time. The locale value may also be encrypted together with the temporary MAC address, so that after performing decryption, the AP 1 confirms a decryption result by comparing the locale value with the plaintext locale value. The locale value may be a random number” [0149]).
As to Claim 12:
Ding in view of Raman discloses the method of claim 9, further comprising: encrypting, by the at least one processor, the new long term identity using an encryption key associated with the first security association; and transmitting, using the transceiver, the encrypted new long term identity to the AP (e.g. Ding “Before encryption, the wireless terminal first receives an identifier update key from the AP, and encrypts the second identifier using the identifier update key” [0105]; “The second identifier in the identifier update notification message is encrypted using a key, where the key is a key of a point-to-point session between the AP and the wireless terminal, for example, a pairwise transient key (PTK) between nodes. The session key may further be used to encrypt the first identifier validity period information or the second identifier update time information” [0129]; [0142]).
As to Claim 15:
Ding discloses an access point (AP) (e.g. Ding “an AP, as shown in FIG. 14. In the figure, 1 represents the AP, which includes an RF module 61, a memory 62, and a processor 63” [0232]), comprising:
a transceiver (e.g. Ding RF module [0232]); and
at least one processor (e.g. Ding processor [0232]) communicatively coupled to the transceiver, wherein the at least one processor is configured to:
establish, using the transceiver, a first security association with a station based at least in part on an original long term identity for the station (e.g. Ding wireless terminal is associated with an AP [0076]; fixed MAC address of the wireless terminal or an associated identifier (AID) that is initially allocated by the AP to the wireless terminal [0078]);
receive, using the first security association, a new long term identity for the station from the station (e.g. Ding “a corresponding second identifier may be a temporary MAC address or an updated AID of the wireless terminal. The temporary MAC address and the updated AID of the wireless terminal may be generated by the wireless terminal” [0078]);
establish, using the first security association, a second security association with the station based at least in part on the new long term identity for the station and an identity of the AP (e.g. Ding “In a subsequently generated identifier update notification message, a first identifier is a second identifier in an identifier update notification message that is generated last time, and a second identifier in the subsequently generated identifier update notification message may be another temporary MAC address or another updated AID that is subsequently generated by the wireless terminal” [0079]; wireless terminal sends messages to associated AP based on destination address field [0088]; “The temporary MAC address corresponds to a fixed MAC address (a first identifier) of the wireless terminal, so that the AP 1 knows a real identity of the temporary MAC address” [0143]);
receive, using the second security association, a request frame from the station to change an original short term identity assigned to the station by the AP (e.g. Ding “It should be noted that, the wireless terminal may periodically or aperiodically generate the identifier update notification message, so as to periodically or aperiodically update the identifier of the wireless terminal” [0080]; “Step 102: Send the identifier update notification message, so that the AP acquires a second identifier according to the second identifier information, and uses the second identifier as an identifier of the wireless terminal” [0081]); 
transmit, using the second security association, a response frame to the station that comprises a new short term identity assigned to the station by the AP (e.g. Ding “Send the identifier update notification message, so that the wireless terminal acquires a second identifier according to second identifier information. In this way, the wireless terminal may use the second identifier as an identifier of the wireless terminal, and add the second identifier to a message subsequently sent by the wireless terminal, to indicate that the subsequently sent message is sent by the wireless terminal” [0110]; “Each time the wireless terminal generates an identifier update notification message, the wireless terminal may send the message to the AP. The AP updates the identifier of the wireless terminal stored by the AP; in this way, may accurately determine a sending terminal of a subsequent message after receiving the subsequent message sent by the wireless terminal” [0082]; “Correspondingly, after receiving the identifier update notification message of the wireless terminal and updating the identifier of the wireless terminal, the AP uses the second identifier, in an identifier field, in a message subsequently sent to the wireless terminal, for the wireless terminal” [0088]; “a corresponding second identifier may be a temporary MAC address or an updated AID that is allocated to the wireless terminal. The temporary MAC address and the updated AID of the wireless terminal are generated by the AP” [0111]); and 
But Ding does not specifically disclose:
map the new short term identity for the station to the new long term identity assigned to the station by the AP.
However, the analogous art Raman does disclose map the new short term identity for the station to the new long term identity assigned to the station by the AP (e.g. Raman; “access point 402 further updates an association table, at 540, with an entry for wireless client device 408, which may identify wireless client device 408 by the association ID, and HW MAC address” [0133]; “Access point 402 may identify designated MAC address as having been reserved for use by wireless client device 408, such as by an entry in a reservation table or other database or list accessible by access point 402. For example, access point 402 may track wireless client device 408 using the source MAC address included in MAC address request 605 or another identifier or characteristic of wireless client device 408” [0147]).  Ding and Raman are analogous art because they are from the same field of endeavor in wireless device associations with network access points.
(e.g. see Raman, “transmitting a new response, such as, but not limited to, a new association response that includes a new association identifier for the wireless client device; and updating an association table with an entry for the wireless client device, such as an entry that includes the designated MAC address” [0010]; “Characteristics of a wireless client device may be useful for tracking the wireless client device. For example, useful characteristics include, but are not limited to a true or hardware MAC address of the wireless client device, a tracking cookie present on the wireless client device, a device identifier corresponding to the wireless client device” [0022]; [0025]; [0069]; “In addition to transmitting association response 535, access point 402 further updates an association table, at 540, with an entry for wireless client device 408, which may identify wireless client device 408 by the association ID, and HW MAC address, which was included in authentication request 520 and association request 530 as the source MAC address of these messages. Although the updating of the association table is shown as occurring after association response 535 is transmitted, the association table may be updated before or simultaneous with transmission of association response 535. After successful association, wireless client device 408 and access point 402 can exchange data 545 with one another” [0133]; “Access point 402 may identify designated MAC address as having been reserved for use by wireless client device 408, such as by an entry in a reservation table or other database or list accessible by access point 402. For example, access point 402 may track wireless client device 408 using the source MAC address included in MAC address request 605 or another identifier or characteristic of wireless client device 408” [0147]; “Access point 402 then transmits an association response 820 including an association ID and updates an association table, at 825, with an entry for the MAC address included as the source MAC address in authentication request 805 and association request 815” [0158]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of Ding and Raman before him or her, to modify the disclosure of Ding with the teachings of Raman to include map the new short term identity for the station to the new long term identity assigned to the station by the AP as claimed because Ding provides a method and system for location privacy protection for wireless terminals associating with access points by updating association identifiers (Ding [Abstract]-[0229]) which could be entered on an association table (Raman [0010]; [0022]; [0025]; [0069]; [0133]; [0147]; [0158]).  The suggestion/motivation for doing so would have been to require an associated device to exchange additional data with the network device shortly after association in order to maintain or create an association table entry on the network device to ensure multiple wireless client devices are not assigned the same designated MAC address or to ensure that a designated MAC address is not the same as a true MAC address that may be in use by another wireless client device (Raman [0041]; [0046]).  Therefore, it would have been obvious to combine Ding and Raman to obtain the invention as specified in the instant claim(s).


As to Claim 16:
Ding in view of Raman discloses the AP of claim 15, wherein the AP operates according to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (e.g. Ding “the location privacy protection method provided by this embodiment of the present disclosure may be applied to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 MAC layer positioning process” [0089]; [0130]), the new short term identity comprises an association identifier (AID) assigned to the station by the AP (e.g. Ding association identifier (AID) [0078]; updated AID allocated to the wireless terminal after being generated by the AP [0111]), and the new long term identity comprises a media access control (MAC) address (e.g. Ding   MAC address [0111]; [0112]; [0137]).
As to Claim 17:
Ding in view of Raman discloses the AP of claim 15, wherein the at least one processor is further configured to: transmit, using the transceiver, an association response frame to the station that comprises the original short term identity assigned to the station by the AP (e.g. Ding “If the positioning configuration response frame does not carry information about the subsequently used temporary MAC address, presence in a sending address field in a frame header of the location track notification frame that is sent by the wireless terminal for the first time is still an address, for example, the fixed MAC address of the wireless terminal, used by the wireless terminal last time” [0145]; [0078]).


As to Claim 18:
Ding in view of Raman discloses the AP of claim 15, wherein the at least one processor is further configured to:
decrypt the long short term identity for the station using a decryption key associated with the first security association (e.g. Ding “The locale value may also be encrypted together with the temporary MAC address, so that after performing decryption, the AP 1 confirms a decryption result by comparing the locale value with the plaintext locale value. The locale value may be a random number or a simply increasing or decreasing numerical value” [0149]; “In addition to performing positioning, the AP 1 to the AP 3 may further decrypt, using the LGTK, information, for example, the temporary address 1, encrypted by the wireless terminal, obtain the temporary address 1 from the information, and verify whether a decryption result is correct according to the locale value” [0156]).
As to Claim 19:
Ding in view of Raman discloses the AP of claim 15, wherein to transmit the response frame to the station the at least one processor is further configured to: transmit, using the second security association, the response frame to the station based at least in part on a short term identity change period (e.g. Ding “Similarly, the AP may also periodically or aperiodically send an identifier update request message, to instruct the wireless terminal to send the identifier update notification message, thereby periodically or aperiodically updating the identifier of the wireless terminal” [0085]; [0113]-[0117]).
As to Claim 20:
Ding in view of Raman discloses the AP of claim 15, wherein the at least one processor is further configured to:
determine a maximum number of stations associated with the AP (e.g. Raman “As will be understood by the skilled artisan, an association table on a network device has a finite size, such as a size of 256. If 256 entries are present in the association table, additional wireless client devices may not be able to associate with the network device” [0059]; the maximum size of the association table [0073]);
partition a short term identity space into a set of blocks (e.g. Raman “identifying includes selecting the designated MAC address from a pool of predetermined MAC addresses available to the network device for use by client devices. Optionally, identifying includes selecting the designated MAC address from a pool of random MAC addresses available to the network device for use by client devices” [0018]; [0046]);
select a block in the set of blocks based at least in part on a random value (e.g. Raman “a pool of predetermined, random, or designated MAC addresses is assigned to the network device for identification for and assignment to wireless client devices” [0018]; [0046]); and 
select the new short term identity for the station from the selected block in response to receiving the request frame from the station to change the original short term identity assigned to the station (e.g. Raman “a network device may receive a block or list of designated MAC addresses and use addresses from the block or list for identification of designated MAC addresses to be used by wireless client device” [0018]; “transmitting a designated MAC address request, such as to another network device, and receiving the designated MAC address in response” [0019]).
The Examiner supplies the same rationale for the combination of references Ding and Raman as in Claim 15 above.
Allowable Subject Matter
Claims 6, 7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
OCHIKUBO et al. (US 20120257753 A1) is cited for generating anonymous MAC addresses that are associated with permanent ones.
Wentink et al. (US 20130128808 A1) is cited for access points that assign association identifiers to wireless devices.
LI et al. (US 20170012977 A1) is cited for access points which notify stations of encrypted new AIDs and update them with new MAC addresses. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

11.02.2022